I dissent on the ground that, upon the facts as stated in the opinion, the husband was not at the time of the accident in the performance of any business of his wife, whether as agent, servant, or bailee. He had a simple permissive use for his own benefit alone, and was a bailee in the class known as commodatum. Under such a relationship, the bailor is not liable for the negligence of the bailee, either under the present statute or at common law.McColligan v. Pennsylvania R. Co., 214 Pa. 229,63 A. 792, 6 L.R.A. (N.S.) 544; Herlihy v. Smith,116 Mass. 265; 3 Rawle C. L. p. 145.